DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
	The amendment filed on February 22, 2021 has been entered.  
	Applicant has amended claims 2, 7, 9, 14, 22, and 26. 
Claims 2-12, 14-15, and 22-27 are now pending and have been allowed.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Response to Arguments
Double Patenting Rejection
	Claims 2, 9 and 22 were rejected on the ground of nonstatutory double patenting as being
unpatentable over claims 1 and 7 of U.S. Patent No. 9,619,799.  Applicant’s terminal disclaimer filed 2/22/2021 has been approved, accordingly, the double patenting rejection is withdrawn.
Claim Rejections – 35 U.S.C. § 112, first paragraph
	Claims 2-12, 14-15 and 22-27 were rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  Applicant’s amendment have corrected the previously cited issues, accordingly, the prior 35 U.S.C. 112, first paragraph, rejections are withdrawn.
Claim Rejections – 35 U.S.C. § 112, second paragraph	Claims 2-12, 14-15 and 22-27 were rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
This communication warrants no examiner's reason for allowance, as applicant's reply makes evident the reason for allowance, satisfying the record as whole as required by rule 37 CFR 1.104(e).  In this case, the substance of applicant's remarks filed on August 21, 2020 point out the reasons the claims are patentable over the prior art of record.  (See August 21, 2020 Amendment pp. 8-9).  Thus, the reason for allowance is in all probability evident from the record and no statement for examiner's reason for allowance is necessary (see MPEP 1302.14).
Regarding the claimed terms, the Examiner notes that a "general term must be understood in the context in which the inventor presents it." In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002).  Therefore the Examiner must interpret the claimed terms as found within the Original Specification.  Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term "is susceptible to various meanings, ... the inventor's lexicography must prevail .... " Id. Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON FENSTERMACHER whose telephone number is (571)270-3511.  The examiner can normally be reached on Monday - Friday 8:30 AM to 5:30 PM EST, Alternate Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.F./Examiner, Art Unit 3685                                                                                                                                                                                                        March 2, 2021

/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685